          Case 1:20-mc-00113-RCL Document 1 Filed 11/16/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                                     Case: 1:20−mc−00113
    MAGLULA, LTD.,                                                   Assigned To : Lamberth, Royce C.
                                                     Civil Action No.Assign. Date : 11/16/2020
                                                                     Description: Misc.
                        Plaintiff,
                                                     (Civil Action No. 1:19-cv-01570-LO-IDD,
                v.                                   pending in the Eastern District of Virginia)

    AMAZON.COM, INC. and AMAZON.COM
    SERVICES, INC.,

                        Defendants.


    NON-PARTY ADDUCI, MASTRIANI & SCHAUMBERG LLP’S MOTION TO QUASH
         AND FOR A PROTECTIVE ORDER IN RESPONSE TO DEFENDANTS
       AMAZON.COM, INC. AND AMAZON.COM SERVICES, INC.’S NOTICE OF
                               SUBPOENA

        Non-Party Adduci, Mastriani & Schaumberg LLP (“Adduci”) hereby moves the Court

pursuant to Fed. R. Civ. P. 26 and 45 to quash Amazon.com, Inc and Amazon.com Services,

Inc.’s1 (individually and collectively, “Amazon”) subpoena to produce documents and testify at a

deposition, and/or to issue a protective order directing that the noticed deposition not go forward.

Pursuant to Fed. R. Civ. P. 26(g)(3) and 45(d)(l), Adduci also seeks sanctions against Amazon in

the form of its attorneys’ fees incurred in connection with moving to quash this improper

subpoena. The subpoena should be quashed because Amazon (1) already has the documents

and/or information it seeks from Adduci and Burns within its possession, custody, or control, or

can obtain the requested documents and/or information through other means; and (2) seeks

documents and communications regarding the subject matter of Maglula’s suit against Amazon

that are subject to the attorney-client and work product privileges and thus not discoverable.



1
  Maglula understands that effective December 30, 2019, Amazon.com Services, Inc. converted
into a Delaware limited liability company, Amazon.com Services LLC.
          Case 1:20-mc-00113-RCL Document 1 Filed 11/16/20 Page 2 of 3




       In support of this motion, Adduci relies on the contemporaneously filed Memorandum in

Support of Its Motion to Quash and/or for a Protective Order in Response to Amazon’s

Subpoena; the declaration of Guy Tal, the founder and CEO of Maglula, Adduci’s client; and the

declaration of Benjamin F. Tookey. Counsel for the parties discussed this motion on November

6, 2020 as required by Local Rule 7(m), but could not resolve their differences.




 Dated: November 10, 2020                    Respectfully submitted,




                                             Robert F. Shaffer (DC Bar No. 472423)
                                             FINNEGAN, HENDERSON, FARABOW,
                                             GARRETT & DUNNER, LLP
                                             901 New York Avenue, NW
                                             Washington, DC 20001-4413
                                             Telephone: (202) 408-4000

                                             Counsel for Non-Parties Adduci, Mastriani &
                                             Schaumberg LLP and Mr. Thomas R. Burns;
                                             and Plaintiff Maglula, Ltd.
         Case 1:20-mc-00113-RCL Document 1 Filed 11/16/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 10, 2020, a true and accurate copy of the foregoing

NON-PARTY ADDUCI, MASTRIANI & SCHAUMBERG LLP’S MOTION TO QUASH

AND FOR A PROTECTIVE ORDER IN RESPONSE TO DEFENDANTS AMAZON.COM,

INC. AND AMAZON.COM SERVICES, INC.’S NOTICE OF SUBPOENA was served via e-

mail on all counsel of record for Amazon.


 Dated: November 10, 2020                   Respectfully submitted,




                                            Robert F. Shaffer (DC Bar No. 472423)
                                            FINNEGAN, HENDERSON, FARABOW,
                                            GARRETT & DUNNER, LLP
                                            901 New York Avenue, NW
                                            Washington, DC 20001-4413
                                            Telephone: (202) 408-4000

                                            Counsel for Plaintiff Maglula; Adduci,
                                            Mastriani & Schaumberg LLP; and Mr.
                                            Thomas R. Burns
